 
 

Warrant certificate No

THE PULSE BEVERAGE CORPORATION

$0.xx SHARE PURCHASE WARRANT CERTIFICATE

WARRANTS FOR UP TO ________SHARES OF COMMON STOCK

THE WARRANTS REPRESENTED HEREBY ARE NON-TRANSFERABLE EXCEPT IN ACCORDANCE WITH
APPLICABLE SECURITIES LAWS AND WILL BE VOID AND OF NO VALUE UNLESS EXERCISED ON
OR BEFORE 5:00 P.M. MST ON _______________

SHARE PURCHASE WARRANTS (the “Warrants”)

                                THIS IS TO CERTIFY THAT, for value received,
_________________(the “Holder”), is entitled to purchase up to a total of
___________ fully paid and non-assessable shares of the common stock (each a
“Warrant Share”) of THE PULSE BEVERAGE CORPORATION (the “Company”) for the
period commencing upon the date of issuance of the within Warrants by the
Company; and ending at 5:00 p.m. (Northglenn, Colorado, U.S.A., time) on
___________ (such time period being the “Warrant Exercise Period” and the final
such day of such Warrant Exercise Period being the “Time of Expiry” herein), at
an exercise price of U.S. $0.xx per Warrant Share (the “Warrant Exercise Price”)
during the Warrant Exercise Period.

                                This Warrant is subject to the terms and
conditions contained hereinbelow together with the terms and conditions which
are attached to this Warrant as Schedule “A”.

                                The aforesaid right to purchase Warrant Shares
may be exercised by the Holder at anytime and from time to time prior to the
Time of Expiry (i) by duly completing in the manner indicated and executing the
subscription form attached hereto, (ii) by surrendering this Warrant to the
Company at its executive office located in Northglenn, Colorado, U.S.A., and
(iii) by paying the requisite Warrant Exercise Price for the Warrant Shares
subscribed by wiring requisite funds to the Company pursuant to wire
instructions contained in under Article 2 of the subscription form attached
hereto. Upon said surrender and payment the Company will issue to the Holder of
the subscription form the number of Warrant Shares subscribed for and said
Holder will become a shareholder or shareholders of the Company in respect of
the Warrant Shares as of the date of such surrender and payment. Subject to the
terms and conditions of this Warrant, the Company will, as soon as practicable
after said surrender and payment, mail to the person or persons at the address
or addresses specified in the subscription form a certificate or certificates
evidencing the Warrant Shares subscribed for.  If the Holder of this Warrant
subscribes for a lesser number of Warrant Shares than the number of Warrant
Shares referred to in this Warrant, the Holder shall be entitled to receive a
further Warrant in respect of Warrant Shares not subscribed for.

                                The Holder of this Warrant may surrender this
Warrant to the Company at its executive office located in Northglenn, Colorado,
U.S.A., in exchange for new certificates representing this Warrant entitling the
Holder to purchase in the aggregate the same number of Warrant Shares referred
to in this Warrant.

                                The Holder hereof and the Company, by acceptance
and issuance of this Warrant, agree that this Warrant and all rights hereunder
may not be transferred or assigned.

                                Nothing contained herein shall confer any right
upon the Holder hereof or any other person to subscribe for or purchase any
Warrant Shares at any time subsequent to the Time of Expiry and, from and after
such time, this Warrant and all rights hereunder shall be void and of no value.

                                This Warrant shall not constitute the holder a
stockholder of the Company.

                                Time shall be of the essence hereof.

IN WITNESS WHEREOF THE PULSE BEVERAGE CORPORATION has caused its common seal to
be affixed and this Warrant to be signed by its authorized representative
effective on this _____day of ______________201_.

THE PULSE BEVERAGE
CORPORATION,                                                           

                                                                       
Robert E. Yates, CEO and Director 

--------------------------------------------------------------------------------